                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE



IN RE: ANDREA GENRETTE,                 :      Bankruptcy Case No. 15-11738 (BLS)
                                        :      BAP No. 19-50
                         Debtor.        :
__________________________________ :
ANDREA GENRETTE,                        :
                                        :
                         Appellant,     :
                                        :
      v.                                :      C. A. No. 19-1664-MN
                                        :
Bank of New York Mellon Trust Co., N.A. :
                                        :
                         Appellee.      :



                                 RECOMMENDATION


               At Wilmington this 19th day of September, 2019.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Chief Magistrate Judge Thynge reviewed the information

contained on this Court’s docket regarding an appeal of an Order by Bankruptcy Court

entered August 29, 2019 to determine the appropriateness of mediation in this matter.

This appeal was docketed on September 5, 2019. The Order appealed is captioned

“Order Denying Debtor’s Amended Objection to Proof of Claim”. In denying Appellant’s

Objection, the Bankruptcy Court consider the Objection 1, Appellee’s Opposition 2 and

      1
          Docket No. 156 of the Bankruptcy Court docket.
      2
          Docket No. 168 of the Bankruptcy Court docket.
held a hearing on August 28, 2019. As a result, the Bankruptcy Court denied and

overruled the Objection for the reasons stated on the record at the hearing on August

28, 2019.

      No Order has been entered establishing a briefing schedule for this appeal.

             WHEREAS, as a result of the above screening process, the appeal

addresses issues that are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to and

consistent with 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
